Fourth Court of Appeals
                                      San Antonio, Texas
                                             April 29, 2020

                                         No. 04-19-00117-CV

                                    Clinton HABY and Heidi Haby,
                                             Appellants

                                                   v.

                     RIVER TRAIL PROPERTY OWNERS ASSOCIATION,
                                      Appellee

                    From the 451st Judicial District Court, Kendall County, Texas
                                       Trial Court No. 18-434
                            Honorable Kirsten Cohoon, Judge Presiding


                                            ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

           Appellants’ motion for rehearing is DENED.



                                                        _________________________________
                                                        Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.




                                                        ___________________________________
                                                        Michael A. Cruz,
                                                        Clerk of Court